internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si plr-107338-99 date date legend company state date1 date2 date3 date4 a b c x dear this letter responds to a letter dated april submitted on behalf of company requesting relief under sec_1362 of the internal_revenue_code according to the information submitted company was incorporated on date1 in state at the time of incorporation a was company’s sole shareholder company filed an election to be treated as an s_corporation for its x taxable_year plr-107338-99 on date2 a transferred company stock to b an individual_retirement_account ira of c on date3 company’s accountants advised a that an ira is an ineligible s_corporation shareholder thus the transfer of stock to b terminated company’s s election on approximately date4 b distributed the company stock to c in a specific asset distribution company and each of its shareholders who were shareholders during the period of invalidity agree to make any adjustments consistent with the treatment of company as an s_corporation sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect for the taxable_year sec_1361 provides that a small_business_corporation means a domestic_corporation that is not an ineligible_corporation and that does not have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual revrul_92_73 1992_2_cb_224 holds that a_trust qualified as an individual_retirement_account under sec_408 is not a permitted shareholder of an s_corporation under sec_1361 sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the first day of the first taxable_year for which a corporation is an s_corporation such corporation ceases to be a small_business_corporation a termination of an s_corporation_election under sec_1362 is effective on and after the date of cessation sec_1362 provides that if an election under sec_1362 by any corporation was terminated under sec_1362 the secretary determines that the circumstances resulting in such termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the termination steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period specified under sec_1362 agrees to make the adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary for that period then notwithstanding the circumstances resulting in such termination the corporation shall be treated as an s_corporation during the period specified by the secretary after applying the relevant law to the facts submitted and the representations made we conclude that company’s s_corporation_election terminated on date2 when plr-107338-99 b an ineligible s_corporation shareholder acquired company stock we also conclude that the termination was inadvertent within the meaning of sec_1362 under the provisions of sec_1362 company will be treated as continuing to be an s_corporation during the period from date2 to date4 and thereafter provided that company’s s_corporation_election was not otherwise invalid and provided that the election was not otherwise terminated under sec_1362 additionally during the period from date2 to date4 c will be treated as the owner of the company stock held by b accordingly c must include his pro_rata share of the separately and nonseparately computed items of company as provided in sec_1366 if company or any of its shareholders fail to treat company as described above this ruling shall be null and void except as specifically set forth above we express no opinion concerning the federal tax consequences of the transactions described above under any other provision of the code specifically no opinion is expressed concerning whether company is otherwise qualified to be an s_corporation this ruling is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent under the power_of_attorney on file with this office this letter is being sent to company’s authorized representative a copy of this letter is being sent to company sincerely yours jeff erickson assistant to the chief branch office of the assistant chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
